Staley, Jr., J.
Appeal by the Special Disability Fund from a decision of the Workmen’s Compensation Board, which excused the late filing of the self-insured employer’s claim for reimbursement under subdivision 8 of section 15 of the Workmen’s Compensation Law. The decedent died at the employer’s plant on February 1, 1961 at the age of 64. The death certificate indicated that death was due to a coronary .thrombosis. A claim for death benefits was filed by the widow on January 30, 1963, approximately two years thereafter. The self-insured employer filed a notice of controversy on March 8, 1963 and, on July 10, 1963, it filed a claim for reimbursement from the Special Disability Fund under subdivision 8 of section 15 of the Workmen’s Compensation Law on the basis of a pre-existing coronary disease and angina pectoris dating from July 1959. The claim for reimbursement was filed beyond .the time limitation provided by statute, and the appellant contends that the Workmen’s Compensation Board has no authority to permit a late filing of a claim for reimbursement. Similar situations have been presented in several cases, and an extension of time has been uniformly denied by this court and the Court of Appeals. (Matter of Lambright v. St. Luke’s Hosp., 3 A D 2d 613, affd. 3 N Y 2d 832; Matter of Domash v. Standard Coat, Apron & Linen Serv., 11 A D 2d 575, affd. 9 N Y 2d 889; Matter of Hengel v. Federici & Sons, 3 A D 2d 885, affd. 4 N Y 2d 176.) Decision reversed, with costs to the Special Disability Fund against respondent employer. Gibson, P. J., Herlihy, Reynolds and Aulisi, JJ., concur with Staley, Jr., J.